17-3994
    Lin v. Barr
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A206 735 092
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    7th day of February, two thousand twenty.

    PRESENT:
             ROBERT D. SACK,
             DEBRA ANN LIVINGSTON,
             JOSEPH F. BIANCO
                  Circuit Judges.
    _____________________________________

    XING WANG LIN,
             Petitioner,

                  v.                                                 17-3994
                                                                     NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Richard Tarzia, Belle Mead, NJ.

    FOR RESPONDENT:                      Joseph H. Hunt, Assistant Attorney
                                         General; Anthony P. Nicastro,
                                         Assistant Director; Sherease Pratt,
                                         Senior Litigation Counsel, Office of
                                         Immigration Litigation, United
                                         States Department of Justice,
                                         Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Xing Wang Lin, a native and citizen of the

People’s Republic of China, seeks review of a November 21, 2017,

decision of the BIA affirming a March 22, 2017, decision of an

Immigration Judge (“IJ”) denying him asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).    In re Xing Wang Lin, No. A206 735 092 (B.I.A. Nov.

21, 2017), aff’g No. A206 735 092 (Immig. Ct. N.Y. City Mar.

22, 2017).     We assume the parties’ familiarity with the

underlying facts and procedural history.

    We have reviewed both the IJ’s and the BIA’s opinions “for

the sake of completeness.”     Wangchuck v. Dep’t of Homeland

Sec., 448 F.3d 524, 528 (2d Cir. 2006).         The applicable

standards of review are well established.         See 8 U.S.C.

§ 1252(b)(4)(B); Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir.

2013).    The agency did not err in concluding that Lin failed

to satisfy his burden of proving past persecution or a

well-founded fear of future persecution on account of his

attendance at a church service that police raided in 2014 and

his continued religious practice.
                               2
       A valid past persecution claim can be based on harm other

than      threats       to    life       or     freedom,      including

“non-life-threatening violence and physical abuse,” Beskovic

v. Gonzales, 467 F.3d 223, 226 n.3 (2d Cir. 2006), but the harm

must rise above “mere harassment,” Ivanishvili v. U.S. Dep’t

of Justice, 433 F.3d 332, 341 (2d Cir. 2006).           Because Lin did

not have any interaction with police during the raid on his

church and he did not suffer harm in China, he did not suffer

past persecution.       See id.; see also Mei Fun Wong v. Holder,

633 F.3d 64, 72 (2d Cir. 2011) (“We have emphasized that

persecution is an extreme concept that does not include every

sort of treatment our society regards as offensive.” (internal

quotation marks omitted)).

       Absent    past   persecution,     an     alien   may   establish

eligibility for asylum by demonstrating a well-founded fear of

future persecution.      8 C.F.R. § 1208.13(b)(2); Ramsameachire

v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).          To demonstrate

a well-founded fear, an applicant must show either a reasonable

possibility that he would be singled out for persecution or that

the country of removal has a pattern or practice of persecuting

similarly         situated         individuals.                8 C.F.R.

§ 1208.13(b)(2)(iii).        The agency reasonably found that Lin

failed    to    establish    an   objectively    reasonable    fear   of
                                     3
persecution on account of his religious practice because his

claim that he would be singled out for persecution was

speculative and his evidence did not demonstrate a pattern or

practice of persecution of similarly situated Christians.

    Lin’s claim that he would be singled out for persecution

based on the raid on his church was speculative given his

testimony that police had not looked for him since 2014 and that

his church may no longer be open.   See Jian Xing Huang v. INS,

421 F.3d 125, 129 (2d Cir. 2005) (“In the absence of solid

support in the record . . . , [an applicant’s] fear is

speculative at best.”).   And the country conditions evidence

did not establish a pattern or practice of persecution of

similarly situated Christians in China because it indicates

that tens of millions of Christians practice in unregistered

churches in China and that officials do not interfere with

religious practice in some areas of the country.   See 8 C.F.R.

§ 1208.13(b)(2)(iii); see also Santoso v. Holder, 580 F.3d 110,

112 & n.1 (2d Cir. 2009); In re A-M-, 23 I. & N. Dec. 737, 741

(B.I.A. 2005) (recognizing that a pattern or practice of

persecution is the “systemic or pervasive” persecution of a

group).

    Because Lin failed to establish past persecution or a

well-founded fear of future persecution, the agency did not err
                               4
in denying asylum, withholding of removal, and CAT relief

because all three claims were based on the same factual

predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

2006).*

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O=Hagan Wolfe
                              Clerk of Court




* The BIA and Government incorrectly contend that Lin abandoned
withholding of removal and CAT relief. The IJ relied on Lin’s
failure to satisfy his burden for asylum to deny all forms of
relief.
                                5